Advisory Action

Consideration of Amendments
Rejection under 35 U.S.C. 112(b)
Would be obviated by the proposed amendments as discussed in the interview held 2/24/2021
Rejection under 35 U.S.C. 103
Does not appear to overcome Bolkhovitin, at least when considered in view of Harding

	The proposed claim amendments filed 2/25/2021 raise new issues:
RAID controller card and a plurality of storage hard disk drives
In response to performing the RAID rebuild of the failed drive, allocating…

Regarding (1), the combination teaches a RAID controller. See Bolkhovitin, controller 120 and plurality of storage hard disk drives 140a-n [Fig. 1].
	A RAID controller may be implemented as hardware or software as known in the art. A RAID controller card refers to a hardware implementation on, e.g. a printed circuit board.

	RAID controllers implemented upon such substrates were known before the effective filing date of the claimed invention. See Harding’s “What is a RAID Controller? A Basic Definition” [P2]:
	“RAID stands for redundant array of independent disks. This is a type of data storage virtualization technology that lumps physical disk drive components together to drive data redundancy and/or improvement. 
A RAID manages a PC’s hard disk drives or card solid-state drives (SSDs) so that they work together and drive redundancy and/or performance. It can be hardware (a RAID card) or software.” [P1-2]
	The term “RAID Controller” appears to be used in the art the same way “RAID card” is used. It appears that “RAID controller” and “RAID card” both refer to either or both physical RAID controller cards and software RAID. Accordingly, Bolkhovitin’s disclosure of a RAID Controller teaches a “RAID controller card” as claimed, based on the understanding of the skilled artisan of the recited term “RAID controller”.
	Alternatively, it is considered that RAID controller cards, or “RAID cards” were known. Hence, it also appears that it would have been obvious to implement Boklhovitin’s RAID controller in hardware as a RAID controller card as described by Harding, with predictable results.

	Regarding (2), Examiner first notes the following regarding Bolkhovitin:
RAID requires that some space be available to receive and store reconstructed data from the failing device as part of the rebuild [0002]
During a rebuild, device exhibits degraded performance [0002-0003]
Would like to minimize impact of rebuild on host traffic [0003]
Controller retains system-level overprovisioned spaces [0033]
OP spaces are used to perform system maintenance functions, e.g. GC [0034]
OP spaces increase efficiency of garbage collection and reduce write amplification [0034]

More directly addressing (2), Bolkhovitin recites:
in the event that a storage device 140 in the storage system 110 fails, a plurality of dynamically selected locations in the system-level OP space 147 may be used to temporarily store reconstructed data of the failed storage device 140’ as part of the storage device rebuild process.” [0035]
This portion of the system-level OP space is allocated or reserved to serve as storage for the rebuild process, at least until the rebuild process completes:
“Upon the replacement (or repair) of the failed storage device, the reconstructed data may be copied from the system-level OP space 147 onto the replacement (or repaired) storage device, and the system-level OP space 147 may be made available again for use in system maintenance functions such as garbage collection.” [0035]
“use of system-level OP space 147…may temporarily reduce the amount of system-level OP space available for performing system maintenance functions…reducing the garbage collection efficiency and increasing the write amplification…there may be a limit on the maximum amount of system-level OP space 147 that can be used to store the reconstructed data…” [0035]
	Hence, at least a portion of the storage capacity allocated to system-level OP space is allocated for use to store the reconstructed data of the failed storage device as part of the rebuild process. Therefore, it appears that Bolkhovitin teaches, in response to performing the rebuild, allocating or reserving at least a portion of the OP spaces to store the reconstructed data. See also [Bolkhovitin, 0042-0048; CLM 1].
	By allowing the RAID controller to use a common pool of OP memory to perform rebuilds and perform maintenance operations, more memory is available during normal operating mode to reduce write amplification, thereby improving device lifetime. During a failure mode, a portion of the OP storage capacity is allocated to store reconstructed data as part of performing a rebuild.
	Hence, the proposed amendments do not appear to overcome the cited prior art of record, in light of the definition of “RAID controller” as provided by Harding.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136